NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              FLORDELIZA A. HAWKINS,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-2210
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:18-cv-00078-VJW, Judge Victor J. Wolski.
                 ______________________

               Decided: January 11, 2019
                ______________________

   FLORDELIZA A. HAWKINS, Oxnard, CA, pro se.

   WILLIAM B. LAZARUS, Environment and Natural
Resources Division, United States Department of Justice,
Washington, DC, for defendant-appellee.
                ______________________

  Before LOURIE, MOORE, and WALLACH, Circuit Judges.
PER CURIAM.
2                                HAWKINS v. UNITED STATES




    Flordeliza A. Hawkins appeals from a decision of the
U.S. Court of Federal Claims dismissing her complaint for
failure to state a claim for relief that falls within the
Court of Federal Claims’ jurisdiction.           Because
Ms. Hawkins has not identified a source of substantive
law that gives her a right to money damages, we affirm.
                      BACKGROUND
    Ms. Hawkins secured a home-equity loan from Sun-
Trust Bank. During closing, SunTrust allegedly used a
form from the U.S. Department of Housing and Urban
Development (“HUD”). In 2013, SunTrust foreclosed on
her house, and she was evicted.
     Ms. Hawkins filed suit, alleging that the foreclosure
was a violation of her constitutional rights under various
provisions, including the Fourth, Ninth, and Fourteenth
Amendments, because HUD was the guarantor of her
loan. The Court of Federal Claims held that it did not
have jurisdiction over her constitutional claims because
those provisions are not money-mandating. It determined
that HUD’s role in promulgating housing rules and regu-
lations was not enough to state a valid takings claim
under the Fifth Amendment. It also construed her com-
plaint as alleging a breach-of-contract claim against HUD
and held that SunTrust’s use of a HUD form at closing
failed to support an allegation of a contract between
Ms. Hawkins and HUD. It therefore dismissed for lack of
jurisdiction.
   Ms. Hawkins appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    The Tucker Act confers jurisdiction to the Court of
Federal Claims over specified categories of actions
brought against the United States.           28 U.S.C.
§ 1491(a)(1).  To demonstrate jurisdiction under this
statute, “a plaintiff must identify a separate source of
HAWKINS v. UNITED STATES                                    3



substantive law that creates the right to money damages.”
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005) (en banc in relevant part). We review the Court of
Federal Claims’ dismissal for lack of jurisdiction de novo.
Samish Indian Nation v. United States, 419 F.3d 1355,
1364 (Fed. Cir. 2005).
    Ms. Hawkins argues that HUD violated her constitu-
tional rights. She argues HUD has a duty to administer
rules and regulations governing mortgages and loans,
which makes HUD, not SunTrust, the primary lender of
her home-equity loan, and which requires HUD to verify
an eviction before it is carried out. She argues that
evicting her was a violation of her rights under the Four-
teenth Amendment, which would have been avoided if
HUD performed its duties because HUD’s role as primary
lender makes the contract with SunTrust unenforceable.
Though the Court of Federal Claims considered whether
she alleged a proper breach-of-contract claim, she only
argues on appeal that she properly alleged a violation of
her constitutional rights.
     Ms. Hawkins does not allege that HUD, or any part of
the federal government, was directly involved in the
foreclosure on her house and her subsequent eviction.
Instead, she asserts on appeal that HUD failed to perform
its duties, which led to a violation of her rights under the
Fourteenth Amendment. We have previously held, how-
ever, that the Due Process and Equal Protection Clauses
of the Fourteenth Amendment are not sources of substan-
tive law that create the right to money damages, i.e., are
not money-mandating. LeBlanc v. United States, 50 F.3d
1025, 1028 (Fed. Cir. 1995). Because a money-mandating
source of law is required for it to exercise jurisdiction, the
Court of Federal Claims properly determined that it
lacked jurisdiction over Ms. Hawkins’ Fourteenth
Amendment claim.
4                                HAWKINS v. UNITED STATES




                      CONCLUSION
     We have considered Ms. Hawkins’ other arguments
and find them unpersuasive. For the foregoing reasons,
we affirm the Court of Federal Claims’ dismissal for lack
of jurisdiction.
                      AFFIRMED
                         COSTS
    No costs.